       Case 2:20-cr-00107-BSM Document 6 Filed 12/28/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF ARKANSAS
                           DELTA DIVISION

UNITED STATES OF AMERICA                                                    PLAINTIFF

v.                        CASE NO. 2:20-CR-00107-BSM

DALTON MORROW                                                            DEFENDANT

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed without prejudice.

     IT IS SO ORDERED, this 28th day of December, 2020.


                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
